                             UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF PENNSYLVANIA
ARIC S. WOODARD,                                :
                                                    CIVIL ACTION NO. 3:19-1793
          Plaintiff,                            :
                                                         (JUDGE MANNION)
                       v.                       :
MICHAEL E. BORTNER , et al.,                    :
          Defendants                            :
                                           ORDER
          In accordance with the memorandum issued this same day, IT IS
HEREBY ORDERED THAT:
          (1)          Plaintiff Woodard’s “Motion for Emergency Temporary
                       Injunction to Cease Post-Conviction Relief Act Review”,
                       (Doc. 1), which he filed in the above captioned action, is
                       DENIED.
          (2)          The Clerk of Court is directed to CLOSE THIS CASE.




                                                 s/ Malachy E. Mannion
                                                 MALACHY E. MANNION
                                                 United States District Judge




Date: November 5, 2019
19-1793-01-ORDER.wpd
